THE THIRTEENTH COURT OF APPEALS

                                     13-17-00078-CV


   DHM Hospitality, LLC d/b/a ABV Inn of Corpus Christi, Hasmukh Patel, and Dipak
                                    Amthabhai
                                          v.
                 Vinod Shah, Pravin Surti, and Vipoo Hospitality, Inc.


                                     On appeal from the
                       117th District Court of Nueces County, Texas
                            Trial Cause No. 2015DCV-0493-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

November 29, 2018